          Case 1:20-cv-05147-AT Document 6 Filed 01/13/21 Page 1 of 18




                 IN THE UNITED STATES DISTRICT COUSWED IN CLERK’S OFFICE
                FOR TIlE NORTHERN DISTRICT OF GEORGIAIJSDC Auanta                 -



                           ATLANTA DIVISION            JAN 132021

                                                                                      Deputy Clerk
YAMAN F. TAYLOR                         §
                                        §
        Plaintiff;                      §   Civil Action File No. 1 :20-CV-05 147
                                        §
                                        §
v.                                      §
                                        §    1st   Amended Complaint
CABELA’S LLC                            §
    Defendant                           §    JURY DEMAND
                                        §
                                        §
                          1ST   AMENDED COMPLAINT

     Plaintifl’amends his complaint to name the proper Defendant of Cabela’s EEC

located in Nebraska, and it registered agent is CT Corporation System

                                 INTRODUCTION

1. YAMAN F. TAYLOR, (referred to as “Plaintiff’) bring this action for damages,

and any other available legal or equitable remedies, resulting from the illegal

actions of CABELA, EEC., and its related entities, subsidiaries and agents in

negligently, knowingly, and/or willfully contacting Plaintiffs on Plaintiffs’ cellular

telephone, in violation of the Telephone Consumer Protection Act, 47 U.S.C.       § 227
et seq. (“TCPA”), thereby invading Plaintiffs’ privacy.
         Case 1:20-cv-05147-AT Document 6 Filed 01/13/21 Page 2 of 18




2. Defendant Cabela’s has violated the TCPA by contacting the Plaintiff on his

cellular telephone via an “automatic dialing system,” and/or” automated text

messaging system as defined by 47 U.s.c        § 227(a)(1), without prior express
consent within the meaning of the TCPA and also violated 47 U.S.C.            § 227( c)(5),
whereas Plaintiff has received more than one telephone call within a 12-month

period by or on behalf of the same entity in violation of the regulations prescribed

under this subsection.

3.     The TCPA was designed to prevent calls like the ones described within this

complaint, and to protect the privacy of citizens like Plaintiffs. “Voluminous

consumer complaints about abuses of telephone technology           —   for example,

computerized calls dispatched to private homes      —   prompted congress to pass the

TCPA.” Minis v. Arrow Fin. Servs., LLC, 132 S. Ct. 740,

744 (2012).

4. In enacting the TCPA, Congress intended to give consumers a choice as to how

creditors and telemarketers may call them, and made specific findings that

“[t]echnologies that might allow consumers to avoid receiving such calls are not

universally available, are costly, are unlikely to be enforced, or place an inordinate

burden on the consumer. TcPA, Pub. L. No. 102-243,          §   11. Toward this end,

Congress found that:

[bjanning such automated or prerecorded telephone calls to the home, except when
the receiving party consents to receiving the call or when such calls are necessary
                                           2
          Case 1:20-cv-05147-AT Document 6 Filed 01/13/21 Page 3 of 18




in an emergency situation affecting the health and safety of the consumer, is the
only effective means of protecting telephone consumers from this nuisance and
privacy invasion.
Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, No. 11-C-

5886, 2012 WL 3292838, at *4 (N.D. Ill. Aug. 10, 2012) (citing Congressional

findings on TCPA’s purpose).

5. Congress also specifically found that “the evidence presented to the Congress

indicates that automated or prerecorded calls are a nuisance and an invasion of

privacy, regardless of the type of call....” Id. at   §~   12-13. See also Mims, 132 S. Ct.

at 744.

6. Text messages are “calls” within the context of the TCPA. See... Satterfield v.

Simon & Schuster, Inc., 569 F.3d (9th Cir. 2009).



                             JURISDICTION & VENUE

7. Jurisdiction arises under the TCPA, pursuant to 28 U.S.C. sections 1331 and

venue is proper in this district pursuant to 28 U.S.C.        §   139 1(b).


                                        PARTIES


8. YAMAN F. TAYLOR, is a natural person who was at all relevant times residing

in the city of Jonesboro, county of Clayton, state of Georgia.




                                             3
         Case 1:20-cv-05147-AT Document 6 Filed 01/13/21 Page 4 of 18




9. Defendant Cabela, LLC, (hereinafter, “CAB”) is a company with a headquarters

located in Nebraska, and it registered agent is CT Corporation System at 5601

South 59th Street, Suite C, Lincoln, NE 68516.


       THE TELEPHONE CONSUMER PROTECTION ACT OF 1991
                   (TCPA) 47 U.S.C ~ 227et seq.

10. In 1991, Congress enacted the TCPA in response to a growing number of

consumer complaints regarding certain telemarketing practices.

11. The TCPA regulates, inter alia, the use of automated telephone equipment, or

“predictive-dialers”, defined as equipment which “has the capacity. (a) to store or
                                                                      . .




produce telephone numbers to be called, using a random or sequential number

generator; and (b) to dial such numbers. 47    U.S.C. § 227(a)(1). Specifically, the
plain language of section 227(b)( 1 )(A)(iii) prohibits the use of auto-dialers to make

any call to a wireless number in the absence of an emergency or the prior express

consent of the called party.’

12. According to findings by the Federal Communications Commission (FCC), the

agency Congress vested with authority to issue regulations implementing the

TCPA, such calls are prohibited because, as Congress found, automated or

prerecorded telephone calls are nuisances.


13. The FCC also recognized that wireless customers are charged for incoming

calls whether they pay in advance or after the minutes are used.
                                           4
            Case 1:20-cv-05147-AT Document 6 Filed 01/13/21 Page 5 of 18




14. The TCPA prohibits the use of automatic telephone dialing systems and the

prerecorded messages to call wireless devices.      § 227(b) prohibits... the use of
automated telephone equipment; (1) Prohibitions..       .“   It shall be unlawful for any

person within the United States or any person outside the United States if the

recipient is within the United States—...”

15. In addition to the restrictions on automated telephone equipment, the TCPA

instructs the FCC to issue regulations “concerning the need to protect residential

telephone subscribers’ privacy rights to avoid receiving telephone solicitations to

which they object.” 47 U.S.C.      § 227(c)(1). Accordingly, the FCC issued
regulations prohibiting “person[s] or entit[ies] [from] initiat[ingj any call for

telemarketing purposes to a residential telephone subscriber unless [the] person or

entity has instituted [certain listed] procedures for maintaining” a do-not-call list.

47 C.F.R.     § 64.1200(d). Relevant here, the regulations require the telemarketer to
(1) provide “the name of the individual caller, the name of the person or entity on

whose behalf the call is being made, and a telephone number or address at which

the person or entity may be contacted,”     § 64.1 200(d)(4); (2) maintain a do-not-call
list,   § 64. 1200(d)(6); and (3) honor a person’s request not to be called.
                              FACTUAL ALLEGATIONS

16. Plaintiff purchased a new phone in November of 2019 and started receiving

messages from Short Message Code #247365, belonging to the Defendant CAB on

                                              5
          Case 1:20-cv-05147-AT Document 6 Filed 01/13/21 Page 6 of 18




his personal cellphone at XXX-XXX-808 1. Plaintiff placed his cellular phone

number on the National “Do-Not-Call” list in 2019, due to solicitation calls from

telemarketers, and other businesses. Plaintiff uses his cellular phone number as his

primary residential number for personal, family, and household use. The Plaintiff

has never maintained a landline at Ms residence and uses his cell phone for setting

alarms, navigation purposes, sending/receiving emails, timing food when cooking,

sending/receiving text messages and exercising. The Plaintiff further has Ms cell

phone for her personnel accounts, and the phone is not primarily used for any

business purpose. All of the messages were impersonal and some of them read1:

November 1 2019- “Cabelas: Kick off the holidays at Cabela’s and save up to
50%. Shop now: https://cabekas/2N5NxKM”

November 15 2019 “Cabelas: Join us for Santa’s arrival at Cabela’s! Sat, Nov
16 at 5pm. More info: https://cabel.as/2NRdIEe”

November 22 2019 “Cabelas: Last chance to save up to 50%! The Holiday
Kick-off Sale Ends soon! Shop now: https:llcabelas/35d6nW0”

17. The Defendant never contacted Plaintiff to obtain his express consent to

receive such texts messages to his wireless number.

18. Plaintiff has received at least sixteen (16) unsolicited calls/texts from the

Defendant and continues to receive text messages up until this very day.

19. On February    3rd   2020, Plaintiff sent a letter to the Defendant asking for the

calls/texts to stop. Plaintiff has received at least sixteen (16) unsolicited calls/texts

(1See Exhibit A, Entire text message campaign)

                                              6
         Case 1:20-cv-05147-AT Document 6 Filed 01/13/21 Page 7 of 18




from the Defendant.

20. Upon information and belief; all of the calls/texts Defendant placed to

Plaintiffs cellular phone were placed using an “automatic telephone dialing

system” (hereinafter, “auto-dialer”), which has the capacity to store and send bulk

messages and to dial such numbers as specified by 47 U.S.C.    § 227(a)(l)
21. Upon information and belief; the Defendant’s calls to Plaintiffs cellular

telephone utilizing an “artificial or prerecorded voice messaging system” violated

47 U.S.C.   § 227(b)(1)(A).
22. Upon information and belief, the Defendant’s calls to Plaintiffs cellular

telephone violated 47 U.S.C.   § 227(c)(5).
23. Upon information and belief; this ATDS has the capacity to store or produce

telephone numbers to be called, using a random or sequential number generator.

24. Upon information and belief, this ATDS has the capacity to store numbers on a

list and to dial numbers from a list without human intervention.

25. The impersonal and generic nature of the text messages that Defendant sent to

Plaintiff demonstrate that Defendant used an ATDS to send the subject text

messages.

26. Upon information and belief, Defendant used a combination of hardware and




                                              7
         Case 1:20-cv-05147-AT Document 6 Filed 01/13/21 Page 8 of 18




software systems which have the capacity to generate or store random or sequential

numbers or to dial sequentially or randomly in an automated fashion without

human intervention.

27. Upon information and belief, Defendant used a device to send the subject text

messages to Plaintiff that stores numbers and dials them automatically to a

stored list of phone numbers as part of scheduled campaigns.

28. This text message constituted a call that was not for emergency purposes as

defined by 47 U.S.C.   § 227(b)(1)(A)(i).
29. Plaintiff has never provided her cellular phone number to the Defendant or

given her prior express consent to be called, whether on her own or on behalf of

any third party.

30. Plaintiff suffered a concrete and real invasion of Plaintiffs legally protected

privacy rights through Defendant’s violation of the TCPA. The continuous

repeated calls came with such persistence and frequency as to amount to a course

of hounding the Plaintiff. Additionally, these calls by the Defendant used up data

on a pre-paid limited cellphone plan.

                  CAUSE OF ACTION COUNT I
    VIOLATIONS OF THE (“TCPA”I, 47 U.S.C. SECTION 227, ET SEQ.


31. The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

                                            8
           Case 1:20-cv-05147-AT Document 6 Filed 01/13/21 Page 9 of 18




32. Using an auto-dialer and without prior express written consent, the Defendant

texted the Plaintiff at least sixteen (16) times by means of automatic texting system

to a cellphone or pager in violation of 47 U.S.C. §227(b)(1)(A)(iii).

33. As a result of Defendants violations of 47 U.S.C.    § 227et seq., Plaintiff is
entitled to an award of a minimum of $500.00 in statutory damages for each call-in

violation of the statute pursuant to 47 U.S.C.   § 227(b)(3).


                  CAUSE OF ACTION COUNT II-TCPA
            VIOLATIONS OF THE (“TCPA”), 47 U.S.C. ~ 227(cM5)

34. The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

35. The sixteen (16) prerecorded automated phone calls were made to Plaintiff’s

“residential number” which is listed on the “Do-Not-Call” registry and did not

reveal the entities on whose behalf they were made, did not provide contact

information for those entities, that Defendants failed to maintain records of his

requests to be placed on the do-not-call list and also failed to honor his do-not-call

request.

36. As a result of Defendants violations of 47 U.S.C. §227(c)(5), Plaintiff is

entitled to an award of a minimum of $1,500.00 in statutory damages for each

willful call-in violation of the statute pursuant to 47 U.S.C.   § 227(c)(5).
                              PRAYER FOR RELIEF
                                           9
            Case 1:20-cv-05147-AT Document 6 Filed 01/13/21 Page 10 of 18




a) As a result of the Defendant’s violations of 47   U.S.C. § 227 et seq., Plaintiff is
entitled to statutory damages of $500.00 for each and every call in violation of the

statue, pursuant to 47 U.S.C.   § 227(b)(3);
b) As a result of Defendant violations of, 47 U.S.C.   § 227(c)(5), Plaintiff is
entitled to an award of$1,500.OO in statutory damages for violations of the do-not-

call list

c) Assessing against Defendants, all costs incurred by the Plaintiff; and

d) Awarding such other relief as justice and equity may require.




                                                                               Lylor
                                                                          Garnet Dr
                                                               Jonesborà, GA 30236
                                                        tay1oryamanl2~outlook.com




                                           10
Case 1:20-cv-05147-AT Document 6 Filed 01/13/21 Page 11 of 18




 EXHIBIT A
        Case 1:20-cv-05147-AT Document 6 Filed 01/13/21 Page 12 of 18



C@~paoaEOa                        *!A61%~1O:29AM

 <    247365
               Ftide~ Januasy 24~ 2020

      CABEIAS: Dreaming of warmer
      days? Save up to 60% during
      our Spring Fever Sale!
      Shop now:
      https:llcabel. as/3adOOuN
      Msg&Data RtsMayApl~
      HELP4heIp. STOP2quit                  413 PM

               FrIday,   Januaty 31, 2020

(~)   CABELAS: Save up 10*100
      during our Predator Hunting
      Sale? Going on NOW!
      Shop now:
      hnps//cabel.as1202’&2U

      STOP2quit                             4:11 PM

               Fdda~ Febcuary 7, 2020

(5)   CABELAS: Ready for fishing
      season? Hook a deal during our
      PreSeason Fishing Sale.

~ ~nter message                             ©
          Case 1:20-cv-05147-AT Document 6 Filed 01/13/21 Page 13 of 18



C@~POOOIO                    *fl461%ilO:29AM

 <     247365
                Frida~ç January10, 2020


(~)    CABELAS:
       prepare forSave
                  springupto 50%the
                         during   and
       Cabin Fever Sale!
       Shop now:
       httos:llcabetas/2SJd177
       Msg&Data RtsMayAply~
       HELP4heIp. STOP2quit               4:10 PM

                Frida~c Januaty 17,2020

(~~)   CABELAS: Industrial quality
       engineered foryour kitchen.
       Shop Cabela’s
       Commercial Grade:
       httos:ffcabel.pg/2uRXflsti

       STOP2quit                          4:11 PM

                Friday January 24. 2020

       CABELAS: Dreaming of warmer
       days?Saveup to 60% during
       our Spring Fever Sale!

~ Enter rnessa~e                          ©
          Case 1:20-cv-05147-AT Document 6 Filed 01/13/21 Page 14 of 18



C@~POoOIO                      *T!461%i1O:2BAM

 <     247365
                Friday, December20, 2019


(~3)   CABELkS: Get it there by
       Christmas! Order by 4pm EST
       on 12/20 for Free 2-Day Dellveiy
       on Orders$50+

       Shop now:
       httprllcabeLas/349x79N


       STOP2quit                            12:18 PM

             Satixda~ December 28, 2019

(~)    CABELAS: Our biggest annual
       clearance sale has begun!

       Save up to 70% at Cabela’s!

       Shop now:
       https:llcabeIssJSBWRLDY

       Msg&DataRtsMayAply
       HELP4heIp. STOP2quit                 1•4S AM

                  Friday, January 3, 2020


(ri)   CABELAS:Take advantage of
~‘ tnte~~ message
          Case 1:20-cv-05147-AT Document 6 Filed 01/13/21 Page 15 of 18



C@~P°°°*O                   *‘~A61%i1O:28AM
 <    247365
               Monday December 2. 2019

      CABELAS: One day only! Cyber
      Monday deals too good to miss!
      Shop now:
      https:llcabetas/20twH34

      STOP2quit                           4:13PM

               FrIday December 6,2019


(~)   CABELAS: Last chance! Shop
      these Cyber Week deals before
      they’re gone!
      Shop now:
      httos://cabeias/S7Msp4J
      Msg&Data msMayApi~
      HELP4heIp. STOP2quIt                4•18 PM

               Friday, December 13,2019


(~)   CABELAS: Free 2-Day Delivery
      -No Minimum Order! TODAY
      ONLY!

~ ~nter message                           0
                           Case 1:20-cv-05147-AT Document 6 Filed 01/13/21 Page 16 of 18




    <247365                             .




                            -    FfldayNovemberz9,W19              1•
                                                          1*




                                                                        tpU
                       -        $aNrd~ November 30,2019       -.        -




        -   -    ~t~t .a-
                 t
                -‘  1~-.
                                     ----.~fr1e--dn’~-Me’t
                                    ~9 ~                Wat-’-$
                                                                            -

                                                                            -
                                                                                -

                                                                                    -
                                                                                        1•
    •            ..:




                i~~Wfl:R~MqAp~:

•                                Mondaflnambeia~2Ol9




~Entermeangp                                        .     .    ©e-r
         Case 1:20-cv-05147-AT Document 6 Filed 01/13/21 Page 17 of 18



CQ~poooIOe                       fl461%I1O:2BAM

 <    247365
               FrIday, November 15,2019

      CABELAS: Join us for SantO
      arrival at Cabeta’s! Sat, Nov. 16
      at 5PM
      More Info:
      https:flcabeLas/2NRdIEe
      Msg&Data RtsMayAply.
      HELP4heIp. STOP2quit                    ~   PM

               Friday, November 22, 2019


(~)   CABELAS: Last chance to save
      up to 50%!

      The Holiday Kick-off Sale Ends
      soon!
      Shop now:
      httosflcabel.as/35d6nW0

      STOP2quit                               4:28 PM

               Friday, November 29, 2019


(~)   CABELAS:     Today only! Shop
      DI..nI, tr4An., flnflnn fln..I.. nyu4

~ ~nter message                               ©
           Case 1:20-cv-05147-AT Document 6 Filed 01/13/21 Page 18 of 18



c~’~oanIO~ *tt61%i1O:28AM
 <      247365
                 Friday, November 1, 2019

        CABELAS: Kick off the holidays
        at Cabela’s and save up to 50%
        Shop now:
        httpsi/eabetasJ2NSNxKM
        Msg&Data RtsMayAply.
        HELP4heIp. STOP2quit                4:14 PM

                 Friday November 8, 2019

        CABELAS: Honoring MiIitar~ç
        Veterens~ and Hometown
        Heroes
        Extra discount Now thru Nov.
                         -


        11
        More Info:
        httpsi/cabel.as/2oSAbsQ

        STOP2quit                           4:13 PM

                 Friday. November 15.2019

(I~5)   CABELAS: Join us for Santa’s

9 Enter message                             ©
